UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7652



GREGORY C. EPPERSON,

                                              Plaintiff - Appellant,

          versus


HELEN F. FAHEY, Chairwoman, Virginia Parole
Board;   GENE  JOHNSON,   Director, Virginia
Department of Corrections,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (CA-05-523)


Submitted: February 23, 2006                   Decided: March 3, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory C. Epperson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gregory C. Epperson appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) action.      We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.        See Epperson v.

Fahey, No. CA-05-523 (E.D. Va. filed Sept. 23 & entered Sept. 26,

2005).   We deny Epperson’s motion to remand.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                               - 2 -